    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 1 of 20



                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

MILLENTINE COATES,                              )
                                                )
                      Plaintiff,                )      Case No. 3:18-cv-0035
                                                )
                      v.                        )
                                                )
FORD MOTOR COMPANY and XYZ                      )
CORPORATION,                                    )
                                                )
                      Defendants.               )

ATTORNEYS:

Robert L. King
The King Law Firm, P.C.
St. Thomas, U.S.V.I.
       For Plaintiff Millentine Coates,

Daryl C. Barnes
Paul R. Neil
Barnes & Neil, LLP
Christiansted, U.S.V.I.
Courtney M. King
Scott A. Richman
Jessica M. Kennedy
McDonald Toole Wiggins P.A.
Orlando, FL
       For Defendant Ford Motor Company.

                                   MEMORANDUM OPINION
MOLLOY, J.
       Before the Court is the motion of Ford Motor Company to dismiss all claims against it
pursuant to Federal Rule of Civil Procedure 12(b)(2). Millentine Coates filed a brief in
opposition. Millentine Coates also requests that, if the Court determines that it lacks personal
jurisdiction over Ford, the Court exercise its discretion to transfer this case pursuant to 28
U.S.C. §§ 1631, 1404, and 1406 to a district where the action could have been brought so that
her claims will be preserved and adjudicated on the merits. For the reasons stated below, the
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 2 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 2

Court finds that it lacks personal jurisdiction over the defendant and will transfer this case
to the Eastern District of Michigan.
                        I. FACTUAL AND PROCEDURAL BACKGROUND
        On September 22, 2016, Millentine Coates (“Coates”) was driving her 2002 Ford
Explorer (the “Explorer”) in St. Thomas, Virgin Islands. The Explorer’s front driver airbag
exploded. Subsequently, Coates lost control of the Explorer and crashed. Coates suffered
multiple injuries to her knees, ankles, legs, and back.
        On March 12, 2018, Coates filed a complaint against Ford Motor Company (“Ford”)
and XYZ Corporation (“XYZ”)1 in the Superior Court of the Virgin Islands. In her complaint,
Coates alleges claims for products liability, breach of express and implied warranties,
negligence, and breach of contract. On June 6, 2018, Ford removed the action to this Court.
        On June 27, 2018, Ford moved to dismiss Coates’s complaint for lack of personal
jurisdiction. On August 23, 2018, Coates filed an opposition to Ford’s motion to dismiss for
lack of personal jurisdiction.
        On September 20, 2018, Coates amended her complaint. Thereafter, on October 4,
2018, Ford again moved to dismiss Coates’s amended complaint for lack of personal
jurisdiction. On October 30, 2018, Coates filed an opposition to Ford’s second motion to
dismiss for lack of personal jurisdiction.
                                       II. LEGAL STANDARD
        Under Federal Rule of Civil Procedure 12, a defendant may move to dismiss a
complaint for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Once challenged, “‘[t]he
burden of demonstrating the facts that establish personal jurisdiction,’ falls on the plaintiff.”
Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (quoting Pinker v. Roche
Holdings, Ltd., 292 F.3d 361, 368 (3d Cir. 2002)). “[W]hen the court does not hold an
evidentiary hearing on the motion to dismiss, the plaintiff need only establish a prima facie
case of personal jurisdiction and the plaintiff is entitled to have its allegations taken as true
and all factual disputes drawn in its favor.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97



1Coates named XYZ as a fictitious corporation representing the unknown corporation that manufactured and
sold the airbags to Ford for installation in the Explorer.
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 3 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 3

(3d Cir. 2004). Additionally, “all inferences must be drawn in favor of [the plaintiff].” Eurofins
Pharma US Holdings v. BioAlliance Pharma SA, 623 F.3d 147, 158 (3d Cir. 2010).
       To determine if personal jurisdiction is proper, the Court must assess: (1) whether
jurisdiction is authorized by the forum’s long-arm statute; and (2) whether the exercise of
personal jurisdiction over the defendant would comport with due process under the United
States Constitution, which requires that the defendants have certain minimum contacts in
the forum. Metcalfe, 566 F.3d at 330.
       The Virgin Islands long-arm statute provides:
       (a)     A court may exercise personal jurisdiction over a person, who acts
               directly or by an agent, as to a claim for relief arising from the person’s

               (1)     transacting any business in this territory;
               (2)     contracting to supply services or things in this territory;
               (3)     causing tortious injury by an act or omission in this
                       territory;
               (4)     causing tortious injury in this territory by an act or
                       omission outside this territory if he regularly does or
                       solicits business, or engages in any other persistent
                       course of conduct, or derives substantial revenue from
                       goods used or consumed or services rendered, in this
                       territory;
               (5)     having an interest in, using, or possessing real property
                       in this territory; or
               (6)     contracting to insure any person, property, or risk
                       located within this territory at the time of contracting.
               (7)     causing a woman to conceive a child, or conceiving or
                       giving birth to a child; or
               (8)     abandoning a minor in this Territory.
       (b)     When jurisdiction over a person is based solely upon this section, only
               a claim for relief arising from acts enumerated in this section may be
               asserted against him.
V.I. Code Ann. tit. 5. § 4903 (1997).
       Once a court determines that the defendant has contacts with the Virgin Islands that
fall under section 4903(a), the court must then determine whether the plaintiff’s claims
arose from those contacts. Molloy v. Independence Blue Cross, 56 V.I. 155, 175 (2012). The
Virgin Islands Supreme Court has adopted the Third Circuit’s test under the constitutional
jurisdiction doctrine of specific jurisdiction requiring that a claim “arise out of” the
     Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 4 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 4

defendant’s contacts with the forum. Id. Thus, the plaintiff must “provide [the required]
showing for each of their claims that (1) one of [the defendant]’s contacts with the Virgin
Islands is a but-for cause of that claim; and (2) that the obligations and privileges that
accompany that contact with the Virgin Islands are closely related to the cause of action.” Id.
        Due process requires that a foreign defendant have minimum contacts with the
forum.2 Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985). Additionally, “subjecting
the defendant to the court’s jurisdiction [must] comport[ ] with ‘traditional notions of fair
play and substantial justice.’” Pinker, 292 F.3d at 369 (quoting Int’l Shoe Co. v. Washington,
326 U.S. 310, 316 (1945)). Under this standard, “jurisdiction is proper if the defendant has
taken ‘action ... purposefully directed toward the forum state.’” Id. at 370 (quoting Asahi
Metal Indus. Co., Ltd. v. Super. Ct. of Cal., 480 U.S. 102, 112 (1987)).
        “There are two types of personal jurisdiction, general jurisdiction and specific
jurisdiction.” D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d Cir. 2009). General
jurisdiction is based upon the defendant’s “continuous and systematic” contacts with the
forum and exists even if the plaintiff’s cause of action arises from the defendant’s non-forum
related activities. See Vetrotex Certainteed Corp. v. Consol. Fiber Glass Prod. Co., 75 F.3d 147,
151 n.3 (3d Cir. 1996) (citations omitted). “[G]eneral jurisdiction . . . typically arises only
when a corporation’s ‘affiliations with the State are so continuous and systematic as to
render [it] essentially at home in the forum State.’” Malik v. Cabot Oil & Gas Corp., 710 F. App’x
561, 563 (3d Cir. 2017) (quoting Daimler AG v. Bauman, 571 U.S. 117, 761 (2014) (quoting
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011))) (internal
quotation marks omitted). Consequently, it is “incredibly difficult to establish general
jurisdiction [over a corporation] in a forum other than the place of incorporation or principal
place of business.” Chavez v. Dole Food Co., 836 F.3d 205, 223 (3d Cir. 2016) (quoting



2The Revised Organic Act incorporates by reference the Fifth Amendment and the second sentence of section I
of the Fourteenth Amendment, the due process clause. 48 U.S.C. § 1561 (1976). In addition, Congress enacted
a Bill of Rights for the territory, § 3 of the Revised Organic Act, which extends the federal constitution to the
fullest extent possible to the Virgin Islands, as an unincorporated territory of the United States. Id.; see also In
re Brown, 439 F.2d 47, 50-51 (3d Cir. 1971). Thus, the Revised Organic Act requires the same due process
analysis that would be utilized under the federal constitution. See Gov’t of the V.I. v. Bodle, 427 F.2d 532, 533
n.1 (3d Cir. 1970).
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 5 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 5

Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)) (alteration in
original)(emphasis added in Chavez).
       “Specific jurisdiction, by contrast, is present when the cause of action arises from the
defendant’s forum related activities.” Chavez, 836 F.3d at 223. For specific jurisdiction, the
Third Circuit has stated that due process necessitates that the plaintiff satisfy three
requirements. First, the plaintiff must demonstrate that the defendant “purposefully
directed [its] activities at the forum.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d
Cir. 2007) (alteration in original) (quoting Burger King Corp., 471 U.S. at 472) (internal
quotation marks omitted). “Second, the litigation must ‘arise out of or relate to’ at least one
of those activities.” Id. (quoting Helicopteros Nacionales De Colombia v. Hall, 466 U.S. 408, 414
(1984)). Third, if the plaintiff satisfies the first two requirements, “a court may consider
whether the exercise of jurisdiction otherwise ‘comport[s] with fair play and substantial
justice.’” Id. (alteration in original) (quoting Burger King Corp., 471 U.S. at 476) (internal
quotation marks omitted).
                                       III. DISCUSSION
   A. Virgin Islands Long-Arm Statute
       Coates argues that the Court may exercise personal jurisdiction over Ford pursuant
to the Virgin Islands long-arm statute, 5 V.I.C. § 4903, and the due process clause of the U.S.
Constitution. Coates argues that Title 5, Section 4903(a)(4), of the Virgin Islands Code
(“Section 4903(a)(4)”) authorizes jurisdiction in this matter. Section 4903(a)(4) provides
for personal jurisdiction when a defendant “[c]aus[es] tortious injury in this territory by an
act or omission outside this territory if he regularly does or solicits business, or engages in
any other persistent course of conduct, or derives substantial revenue from goods used or
consumed or services rendered, in this territory.”
       In Hendrickson v. Reg O Company, 657 F.2d 9 (3d Cir. 1981), the Third Circuit had an
opportunity to address the reach of Section 4903(a)(4). In that case, Charles Winston
Hendrickson brought suit in the District Court of the Virgin Islands to recover for injuries
from an explosion caused by an allegedly defective valve on a propane tank. Hendrickson,
657 F.2d at 11.
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 6 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 6

       The accident occurred on St. Croix during the course of Hendrickson’s employment
with the Carib Gas Corporation, when propane gas escaped from one of Carib’s tanks through
a valve. Id. The valve was manufactured by the defendant Reg O Company (“Reg O”), a
Delaware corporation with its principal office in Chicago, Illinois. Id. Reg O manufactured,
distributed, and sold component parts for propane cylinders. Id. The company’s total annual
sales were in excess of 35 million dollars. Id. It had no offices, agents, or distributors in the
Virgin Islands, and was not registered to do business there. Id. Reg O moved to dismiss for
lack of personal jurisdiction. Id. The district court denied Reg O’s motion to dismiss, and then
certified the issue for appeal. Id.
       The Third Circuit affirmed the district court. Id. at 15. In rejecting Reg O’s argument
that its annual sales in the Virgin Islands of $1,800 were insubstantial in comparison with its
annual sales of $35,000,000, the Third Circuit explained that
       [t]he test of substantiality . . . does not depend upon a comparison with the
       defendant’s total sales, otherwise the statute would favor multibillion dollar
       corporations over those with smaller sales volumes. A ratio test would also
       put a party at a disadvantage in attempting to establish jurisdiction over a
       tortfeasor that is a gigantic corporation, and might even raise equal protection
       difficulties. The substantiality of the revenues must be measured by objective
       factors, not the size of the defendant. The volume of sales here, although slight
       in terms of its percentage of total sales, were not isolated or exceptional
       occurrences, but were part of a regular course of dealing.
Id. at 12-13 (citations omitted).
       Here, Coates has alleged that her injury occurred within the territory due to alleged
product defects originating outside the territory. Moreover, Coates has alleged that
       [t]here has never been a time in the past 60 years were [sic] Ford did not sell,
       distribute or market its new and used vehicles in the United States Virgin
       Islands. From a time before the 1950’s through the present time, Ford has
       consistently, purposefully and systematically marketed and sold its vehicles
       either directly or through authorized representatives within the U.S. Virgin
       Islands and induced consumers within the Virgin Islands to purchase its
       vehicles.
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 7 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 7

       . . . Ford derives a portion of its gross income from the sales, services, parts and
       repair work that is derived from the activities of its dealerships in the US
       Virgin Islands.
Am. Compl. at ¶¶ 9, 11, ECF No. 20. Under Hendrickson, such allegations are sufficient to
establish that Ford regularly does or solicits business and derives substantial revenue from
goods used and services rendered in the territory. As such, Coates has established that Ford’s
contacts fall within the category outlined by Section 4903(a)(4).
       Having found that Ford’s contacts fall under Section 4903(a)(4), the Court must also
determine whether Coates’s claims arise out of those contacts. Molloy, 56 V.I. at 174. Because
the Virgin Islands’ test for whether a claim “arises out of” the defendant’s contacts with the
forum is coextensive with the Third Circuit’s test under the constitutional jurisdiction
doctrine of specific jurisdiction, the Court will address this question in its discussion of
specific jurisdiction below.
   B. Due Process
           1.      General Jurisdiction
       In this case, as Coates’s Complaint acknowledges, Ford is a Delaware corporation with
its principal place of business in Michigan. Am. Compl. at ¶ 4, ECF No. 20. It is “incredibly
difficult to establish general jurisdiction [over a corporation] in a forum other than the place
of incorporation or principal place of business.” Chavez v. Dole Food Co., 836 F.3d 205, 223
(3d Cir. 2016) (quoting Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014))
(alteration in original)(emphasis added in Chavez). As the Supreme Court has pointed out,
“[a] corporation that operates in many places can scarcely be deemed at home in all of them.”
Daimler, 134 S. Ct. at 762 n.20.
       In Daimler, a group of Argentinian residents filed a complaint in the United States
District Court for the Northern District of California against DaimlerChyrsler
Aktiengesellschaft (“Daimler”), a German public stock company, headquartered in Stuttgart,
that manufactured Mercedes-Benz vehicles in Germany. Id. at 120-21. The complaint sought
damages for the alleged participation of Daimler’s Argentinian subsidiary, Mercedes-Benz
Argentina (“MB Argentina”), in human-rights violations in Argentina. Id. at 121. Jurisdiction
was predicated on the California contacts of Daimler’s subsidiary, Mercedes-Benz USA, LLC
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 8 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 8

(“MBUSA”). Id. MBUSA was incorporated in Delaware with its principal place of business in
New Jersey. Id. MBUSA distributed Daimler-manufactured vehicles to independent
dealerships throughout the United States, including California. Id.
       The Supreme Court found that Daimler’s contacts with California did not support the
exercise of general jurisdiction over Daimler in California. As explained by the Daimler Court,
“the inquiry under Goodyear is not whether a foreign corporation’s in-forum contacts can be
said to be in some sense ‘continuous and systematic,’ it is whether that corporation’s
‘affiliations with the State are so “continuous and systematic” as to render [it] essentially at
home in the forum State.’” Id. at 138-39 (citations omitted). The Supreme Court further
clarified that
       the general jurisdiction inquiry does not “focu[s] solely on the magnitude of
       the defendant’s in-state contacts.” General jurisdiction instead calls for an
       appraisal of a corporation’s activities in their entirety, nationwide and
       worldwide. A corporation that operates in many places can scarcely be
       deemed at home in all of them. Otherwise, “at home” would be synonymous
       with “doing business” tests framed before specific jurisdiction evolved in the
       United States. Nothing in International Shoe and its progeny suggests that “a
       particular quantum of local activity” should give a State authority over a “far
       larger quantum of . . . activity” having no connection to any in-state activity.
Id. at 139 n.20 (citation omitted). As such, the Supreme Court found that
       [h]ere, neither Daimler nor MBUSA is incorporated in California, nor does
       either entity have its principal place of business there. If Daimler’s California
       activities sufficed to allow adjudication of this Argentina-rooted case in
       California, the same global reach would presumably be available in every other
       State in which MBUSA’s sales are sizable. Such exorbitant exercises of all-
       purpose jurisdiction would scarcely permit out-of-state defendants “to
       structure their primary conduct with some minimum assurance as to where
       that conduct will and will not render them liable to suit.”
Id. (citation omitted).
       Coates has not argued or alleged any facts that would suggest this is the “exceptional
case,” id. at 761 n.19, where, although Ford is neither incorporated in nor has its principal
place of business in the Virgin Islands, Ford has operations in the Virgin Islands “so
substantial and of such a nature as to render [it] at home in that State,” id., for purposes of
general jurisdiction. Indeed, Coates concedes in her brief in response to Ford’s motion to
dismiss that general jurisdiction is not supported in this matter. Op. to Ford Motor
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 9 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 9

Company’s Mot. to Dismiss at 3, ECF No. 45. A plaintiff has the burden of making a prima facie
showing in her complaint that a defendant is subject to general jurisdiction. Decker v. Dyson,
165 F. App’x 951, 952 (3d Cir. 2006). As Coates has not done so in her complaint, there can
be no exercise of general jurisdiction over Ford in the Virgin Islands.
           2.      Specific Jurisdiction
       Coates argues that this Court has specific jurisdiction over Ford under a stream-of-
commerce theory. The stream-of-commerce theory of personal jurisdiction “sounds in
specific personal jurisdiction, which exists when alleged injuries ‘arise out of or relate to’
activities ‘“purposefully directed” by a defendant toward residents of the forum state.’”
Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 780 (3d Cir. 2018) (quoting Metcalfe v.
Renaissance Marine, Inc., 566 F.3d 324, 334 (3d Cir. 2009)). “The stream-of-commerce theory
contends, essentially, that specific personal jurisdiction exists over a non-resident defendant
when that defendant ‘has injected its goods into the forum state indirectly via the so-called
stream of commerce,’ rendering it foreseeable that one of the defendant’s goods could cause
injury in the forum state.” Id. (quoting D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94, 104-05
(3d Cir. 2009)).
       A plurality of Supreme Court Justices has twice rejected the stream-of-
       commerce theory, stating, in a manner consistent with [the Third Circuit’s]
       case law, that plaintiffs must instead rely on “some act by which the defendant
       purposefully avails itself of the privilege of conducting activities within the
       forum State, thus invoking the benefits and protections of its laws.” Indeed, the
       Supreme Court has recently held that “[t]he bare fact that [a non-resident
       defendant] contracted with a [resident] distributor is not enough to establish
       personal jurisdiction in the State.”
Id. (citations omitted).
       As such, Coates must demonstrate that Ford purposefully directed its activities at the
Virgin Islands and that her claims arise out of or relate to at least one of those activities. See,
e.g., Walden v. Fiore, 571 U.S. 277, 284 (2014) (citation omitted) (emphasizing that specific
jurisdiction “must arise out of contacts that the ‘defendant himself’ creates with the forum
State”).
       In Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017), more than 600
plaintiffs, including some California residents and a large number of nonresidents from
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 10 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 10

various states, sued Bristol-Myers Squibb Company (“BMS”) in a California state court
asserting a variety of state-law claims based on injuries allegedly caused by a BMS drug
called Plavix. “[T]he nonresidents were not prescribed Plavix in California, did not purchase
Plavix in California, did not ingest Plavix in California, and were not injured by Plavix in
California.” Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. at 1781. As such, BMS moved
to dismiss the claims brought by the nonresident plaintiffs for lack of personal jurisdiction.
The California Supreme Court held that the California courts had specific jurisdiction to
entertain the claims of the nonresident plaintiffs. Thereafter, BMS appealed.
       The Supreme Court of the United States reversed, finding that the nonresidents’
claims did not arise out of any contacts BMS had with California. The Supreme Court
explained that “[t] he mere fact that other plaintiffs were prescribed, obtained, and ingested
Plavix in California--and allegedly sustained the same injuries as did the nonresidents--does
not allow the State to assert specific jurisdiction over the nonresidents’ claims.” Id. The
Supreme Court further emphasized that
       [a]s [it has] explained, “a defendant’s relationship with a . . . third party,
       standing alone, is an insufficient basis for jurisdiction.” This remains true even
       when third parties (here, the plaintiffs who reside in California) can bring
       claims similar to those brought by the nonresidents. Nor is it sufficient--or
       even relevant--that BMS conducted research in California on matters
       unrelated to Plavix. What is needed--and what is missing here--is a connection
       between the forum and the specific claims at issue.
Id. Because the “relevant plaintiffs [were] not California residents and [did] not claim to have
suffered harm in that State” and “all the conduct giving rise to the nonresidents’ claims
occurred elsewhere,” the Supreme Court concluded that the California courts could not claim
specific jurisdiction over BMS for the nonresidents’ claims.
       In D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94 (3d Cir. 2009), several plaintiffs sued
a Swiss airplane manufacturing company, Pilatus Aircraft Ltd. (“Pilatus”), after one of the
planes it sold crashed in Pennsylvania, killing all six people aboard. D’Jamoos, 566 F.3d at 98.
Pilatus made all sales of the plane at issue in the United States through its Colorado-based
United States subsidiary, Pilatus Business Aircraft, Ltd. (“PilBAL”). Id. PilBAL bought the
planes from Pilatus, then sold them to contracted independent dealers, which, in turn,
marketed and sold the planes to retail customers in their respective geographic areas. Id.
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 11 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 11

Pilatus was not involved directly in the sale of its planes in the United States, as PilBAL and
its independent dealers were responsible for the advertising and marketing of the planes in
the United States. Id. Additionally, Pilatus did not perform any maintenance in the United
States on the planes it had manufactured. Id. Pilatus moved to dismiss the plaintiff’s
complaint for lack of personal jurisdiction. Id. at 100. The district court granted the motion
to dismiss. Id. at 101.
       In affirming the district court’s finding of a lack of personal jurisdiction, the Third
Circuit held that it was “absolutely fatal to appellants’ stream-of-commerce argument that
the subject aircraft did not actually enter Pennsylvania through a ‘stream of commerce’ as
that term is generally understood—i.e., ‘the regular and anticipated flow of products from
manufacture to distribution to retail sale.’” Id. at 105 (quoting Asahi Metal, 480 U.S. at 117
(Brennan, J., concurring)).
       Any “stream” of planes from Pilatus to Pennsylvania would begin with
       Pilatus’s manufacture of them and be followed by Pilatus’s sale to them to
       PilBAL. Then PilBAL would distribute the planes to SkyTech, and finally
       SkyTech would sell the planes to buyers in Pennsylvania. It is by this path-from
       the Swiss manufacturing facility to PilBAL to regional dealer to end
       purchaser—that Pilatus targets the American market and intends and expects
       its aircraft to reach customers in the United States, including, arguably, those
       in Pennsylvania.
D’Jamoos, 566 F.3d at 105–06. The Third Circuit, however, also recognized that “[i]f the claim
in this case had arisen out of these efforts to serve, even indirectly, the Pennsylvania market,
then it would make sense to evaluate [the defendant’s] conduct under the stream-of-
commerce theory.” Id. at 106.
       In O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312 (3d Cir. 2007), Patrick O’Conner
(“O’Conner”) sued Sandy Lane Hotel Company for negligence after he slipped, fell, and
injured his shoulder while receiving a massage treatment at the Sandy Lane Hotel (“Sandy
Lane”) in Barbados. The Sandy Lane Hotel Company was a Barbados corporation. Its sole
business was the operation of Sandy Lane. O’Connor and his wife (collectively the
“O’Connors”) had stayed at Sandy Lane on a previous vacation. After the O’Connors’ first stay
at Sandy Lane, Sandy Lane started mailing seasonal newsletters to the O’Connors’ home in
Pennsylvania. Thereafter, the O’Connors decided to make a return trip.
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 12 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 12

        After the O’Connors booked a second stay at Sandy Lane, Sandy Lane mailed them a
brochure highlighting the treatments available at its on-site spa. The O’Connors decided to
purchase various treatments. The scheduling of the treatments involved a series of phone
calls between the O’Connors’ in Pennsylvania and Sandy Lane. Ultimately, Sandy Lane agreed
to provide certain spa treatments at specific dates and times in exchange for which the
O’Connors agreed to pay a set price.
        Thereafter, the O’Connors travelled to Barbados for their second stay at Sandy Lane.
During one of O’Connor’s booked treatments at the spa, he slipped and fell, injuring his
shoulder. Subsequently, the O’Connors brought negligence claims against Sandy Lane in a
state court in Pennsylvania. Sandy Lane removed the case to federal court where it was
dismissed for lack of personal jurisdiction.
        On appeal, the Third Circuit reversed. First, the Third Circuit explained that, to
establish specific jurisdiction,3 the O’Connors must show that Sandy Lane purposefully
directed its activities at the forum--in that case, Pennsylvania.
        [W]hat is necessary is a deliberate targeting of the forum. Thus, the “unilateral
        activity of those who claim some relationship with a nonresident defendant” is
        insufficient. And contacts with a state’s citizens that take place outside the state
        are not purposeful contacts with the state itself.
Id. at 317 (citations omitted). Analyzing the contacts alleged by the O’Connors, the Third
Circuit found that some contacts did not meet the standard:
        First, the O’Connors claim they heard about the hotel from friends and travel
        agents in Pennsylvania. Sandy Lane, however, was not a party to these
        conversations, and they have no bearing on our jurisdictional inquiry. Second,
        the O’Connors rely on their [first] trip to Sandy Lane. This too lacks
        jurisdictional significance. Contact with vacationing Pennsylvanians is no
        substitute for contact with Pennsylvania. A Philadelphia vendor may sell a lot
        of cheesesteaks to German tourists, but that does not mean he has




3The Third Circuit did not consider whether there was general jurisdiction over Sandy Lane because “[t]he
O’Connors conceded at oral argument that Sandy Lane lacks the ‘continuous and systematic’ Pennsylvania
contacts needed to support general jurisdiction.” O’Connor, 496 F.3d at 317.
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 13 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 13

       purposefully availed himself of the privilege of conducting activities within
       Germany.
Id. at 317-18 (citations omitted). Nevertheless, the Third Circuit found that Sandy Lane’s
other claim-specific contacts did amount to purposeful availment.
       After the O’Connors’ initial stay, Sandy Lane continued to cultivate the
       relationship by mailing seasonal newsletters to their Pennsylvania home. And
       after the O’Connors booked their [return] trip, Sandy Lane mailed them a
       brochure and traded phone calls with them for the purpose of forming an
       agreement to render spa services. Through these acts, Sandy Lane deliberately
       reached into Pennsylvania to target two of its citizens.
Id. at 318.
       Having concluded that the O’Connors had established purposeful contact with
Pennsylvania by Sandy Lane, the Third Circuit proceeded to consider whether the O’Connors’
claims arose out of or related to at least one of those contacts. Reviewing the tests applied in
other jurisdictions, the Third Circuit declined to apply a bright-line test. Nevertheless, the
Third Circuit provided guidance for applying the standard in this Circuit.
       [A]lthough the analysis may begin with but-for causation, it cannot end there.
       The animating principle behind the relatedness requirement is the notion of a
       tacit quid pro quo that makes litigation in the forum reasonably foreseeable.
       Out-of-state residents who “exercise[ ] the privilege of conducting activities
       within a state . . . enjoy[ ] the benefits and protection of” the state’s laws; in
       exchange, they must submit to jurisdiction over claims that arise from or relate
       to those activities. . . .
       . . . [I]n the course of this necessarily fact-sensitive inquiry, the analysis should
       hew closely to the reciprocity principle upon which specific jurisdiction rests.
       With each purposeful contact by an out-of-state resident, the forum state’s
       laws will extend certain benefits and impose certain obligations. Specific
       jurisdiction is the cost of enjoying the benefits. . . . The relatedness
       requirement’s function is to maintain balance in this reciprocal exchange. In
       order to do so, it must keep the jurisdictional exposure that results from a
       contact closely tailored to that contact’s accompanying substantive
       obligations. The causal connection can be somewhat looser than the tort
       concept of proximate causation, but it must nonetheless be intimate enough to
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 14 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 14

       keep the quid pro quo proportional and personal jurisdiction reasonably
       foreseeable.
Id. at 322-23 (citations omitted).
       Applying those principals to the case at bar, the Third Circuit first found that “Sandy
Lane’s Pennsylvania contacts are a but-for cause of [] O’Connor’s injury” because O’Connor
“decided to purchase spa treatments ‘as a result’ of Sandy Lane’s solicitation.” Id. at 323.
Moreover, the Third Circuit found that the link between Sandy Lane’s solicitation of the
O’Connors and O’Connor’s injury was much closer than mere but-for causation.
       Pennsylvania law allows individuals and businesses to make and enforce
       binding agreements. Sandy Lane availed itself of that opportunity, and,
       through its mailings and phone calls to Pennsylvania, it formed a contract for
       spa services. The hotel acquired certain rights under that contract, and with
       those rights came accompanying obligations. Like all services contracts, the
       spa agreement contained an implied promise that Sandy Lane would “exercise
       due care in performing the services required.” In the case before us, the
       O’Connors contend that Sandy Lane failed to do exactly that. As such, their
       claims directly and closely relate to a continuing contractual obligation that
       arose in Pennsylvania.
       . . . It is enough that a meaningful link exists between a legal obligation that
       arose in the forum and the substance of the plaintiffs’ claims. The O’Connors
       claim Sandy Lane breached a duty that is identical to a contractual duty
       assumed by the hotel in Pennsylvania. So intimate a link justifies the exercise
       of specific jurisdiction as a quid pro quo for Sandy Lane’s enjoyment of the
       right to form binding contracts in Pennsylvania.
Id. (citations omitted). As such, the Third Circuit held that the O’Connors’ claims arose out of
Sandy’s Lane’s Pennsylvania contacts.
       In Rocke v. Pebble Beach Company, 541 F. App’x 208 (3d Cir. 2013), the Third Circuit
considered factual circumstances similar to those in O’Connor. In Rocke, Susan Rocke
(“Rocke”) and her husband (collectively the “Rockes”) sued Pebble Beach Company (“Pebble
Beach”) in Pennsylvania after she slipped, fell, and struck her head while walking in a resort
operated by Pebble Beach in California. To support their claim of personal jurisdiction over
Pebble Beach, the Rockes alleged that
       they received advertisements soliciting business in the form of mailings and
       emails from Pebble Beach. The Rockes further allege their decision to visit the
       Lodge was based on these advertisements. In addition to the advertisements,
       Pebble Beach maintains an interactive website on which Pennsylvania
      Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 15 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 15

         residents can make reservations, as well as a toll-free telephone number that
         Pennsylvania residents may use. However, the Rockes did not take advantage
         of these resources to make their reservations. Instead, Rick Johnson, a friend
         of the Rockes who is a resident of Ohio, made the reservations.
Rocke, 541 F. App’x at 209. After Pebble Beach moved to dismiss for lack of personal
jurisdiction, the District Court dismissed the action. The District Court also denied the
Rockes’ request to conduct jurisdictional discovery. Thereafter, the Rockes appealed.
         Explaining that “[i]solated or sporadic contact absent a showing of deliberate action
is insufficient to establish the minimum contacts required to establish specific jurisdiction,”
id. at 211, the Third Circuit found that the “unspecified amount of advertising material [sent
by Pebble Beach] to [the Rockes] via mail and emails,” id., did not meet the threshold
required to establish specific jurisdiction. Comparing with O’Connor, the Third Circuit
explained that
         [t]he defendants in O’Connor used mailings and emails to cultivate a
         relationship with the O’Connors and to solicit additional business directly
         from them. The mailings addressed the O’Connors’ particular interests, unlike
         the generic advertisements provided to the Rockes. In short, the contacts here
         are more impersonal, irregular and general than that required by the O’Connor
         standard.
Id.
         With respect to the interactive website operated by Pebble Beach, the Third Circuit
reiterated its previous observation that
         the mere operation of a commercially available web site should not subject the
         operator to jurisdiction anywhere in the world. Rather, there must be evidence
         that the defendant "purposefully availed" itself of conducting activity in the
         forum state, by directly targeting its web site to the state, knowingly
         interacting with residents of the forum state via its web site, or through
         sufficient other related contacts.
Id. at 211-212 (citation omitted). Because “nothing in the record [suggested] the web site
directly targeted Pennsylvania, or that Pebble Beach knowingly interacted with
Pennsylvania residents through the web site,” id. at 212, the Third Circuit found that “Pebble
Beach’s interactive website also fails to qualify as purposeful contact.” Id. at 211.
         Having concluded that the record before court failed to establish specific jurisdiction,
the Third Circuit concluded that the District Court abused its discretion in denying the
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 16 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 16

Rockes’ request for jurisdictional discovery. As such, the Third Circuit vacated the District
Court’s order dismissing the case for lack of personal jurisdiction and remanded to allow the
Rockes’ to conduct jurisdictional discovery.
       Bristol-Myers Squibb, D’Jamoos, O’Connor, and Rocke are all instructional here. In this
case, Coates has pleaded that
       Ford spends millions of dollars per year in marketing its products in North
       America including the United States Virgin Islands. This advertising takes the
       form of television, magazine, internet, and brochure advertising all designed
       to promote the marketability of Ford’s products, within and without the Virgin
       Islands.
       ...
       Advertisements and marketing materials were and are targeted to Virgin
       Islands residents to entice them to purchase Ford vehicles and Ford services,
       including the subject model vehicle and have been successful in accomplishing
       the objective of obtaining sales of the Ford Explorer.
       For decades, Ford has made and distributed dozens upon dozens of
       advertisements or commercials or other marketing materials touting the
       safety of Ford vehicles and how much Ford cares\cared about safety. Ford did
       this in all 50 states including the US Virgin Islands. Ford did this advertising to
       entice customers and ultimate consumers to (1) purchase Ford vehicles-
       whether used or new; (2) to drive Ford vehicles-whether used or new; and (3)
       to ride in Ford vehicles-whether used or new. Ford conducted these
       advertising campaigns and knew that consumers would rely upon its
       statements when deciding whether to purchase a Ford vehicle, whether to
       drive a Ford vehicle, and whether to ride in a Ford vehicle
       The Plaintiff, Millentine Coates, over the years has seen and heard Ford’s
       advertisements and commercials and has been enticed by these and other
       marketing materials touting the safety of Ford vehicles and how much Ford
       cared/cares about safety. Absent being exposed to such advertising plaintiff
       would not have purchased the Ford Explorer that is the subject of this lawsuit.
Am. Compl. at ¶¶ 18, 28-30, ECF No. 20. Because the Court has not held an evidentiary
hearing with respect to its exercise of personal jurisdiction over Ford in this matter, the
Court must take the allegations in Coates’s complaint as true. Given Coates’s allegation that
she “would not have purchased the Ford Explorer that is the subject of this lawsuit” absent
being exposed to Ford’s advertisements and commercials in the Virgin Islands, Coates has
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 17 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 17

established that such advertisements and commercials were the but-for cause of her claims.
Nevertheless, as O’Connor instructs, Coates must establish more than mere but-for causation.
       In this case, Coates was permitted to conduct jurisdictional discovery with respect to
Ford’s contacts with this forum. Coates has pleaded that Ford advertises its products in the
Virgin Islands, that Coates was enticed by such advertisements to purchase her 2002 Ford
Explorer, that Ford trains and certifies mechanics to repair its products in the Virgin Islands,
and that Coates received a recall notice for which she brought her Ford Explorer to a Ford
dealership for repairs. Am. Compl. at ¶¶ 22-23, 28, 30-31, ECF No. 20. Significantly, Coates
did not purchase the Ford Explorer that is the subject of this lawsuit directly from Ford.
Rather, Coates purchased the Ford from a third-party seller with no alleged relationship to
Ford. Moreover, Coates purchased the Ford in a different jurisdiction. Indeed, in Coates’s
opposition to Ford’s motion to dismiss for lack of personal jurisdiction, Coates admits that
she “purchased a used Ford Explorer that was not designed, manufactured, or sold” in the
Virgin Islands. See Amended Opp. to Ford Motor Co.’s Mot. to Dismiss and Alternative Mot.
to Transfer at 5, ECF No. 45.
       Similar to the nonresident plaintiffs in Bristol-Myers Squibb, Coates’ claims cannot
arise out of Ford’s contacts with other residents of the Virgin Islands. Indeed, the Supreme
Court’s observation in Bristol-Myers Squibb that the mere fact that BMS had sufficient
contacts with other plaintiffs in the forum--the California residents--did not allow California
to assert specific jurisdiction over claims without sufficient contacts has equal application
here. The fact that Ford may sell its vehicles directly to other residents in the Virgin Islands
does not bolster Coates’s case. See, e.g., Goodyear, 564 U.S. at 930 n.6 (noting that “even
regularly occurring sales of a product in a State do not justify the exercise of jurisdiction over
a claim unrelated to those sales”). Moreover, as in D’Jamoos, Coates’s Ford Explorer did not
enter the Virgin Islands through any action of Ford. Given this, Coates must offer something
more to establish that her claims arise out of Ford’s efforts to serve the Virgin Islands market.
    Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 18 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 18

        Here, Ford’s only contact with the Virgin Islands that arguably gives rise to Coates’s
claims is the advertising that allegedly enticed Coates to buy the used Ford Explorer at issue.4
Significantly, Coates does not allege that Ford’s advertisements were targeted particularly at
her, or the Virgin Islands, in any way. Rather, Coates simply alleges that Ford markets its
vehicles “in all 50 states including the US Virgin Islands.” Am. Compl. at ¶ 29, ECF No. 20. The
Court is not convinced that such a national advertising campaign alone can establish specific
jurisdiction. Cf. Mesalic v. Fiberfloat Corp., 897 F.2d 696, 700 n.10 (3d Cir. 1990) (noting that
non-resident defendant's marketing strategy, including advertising in national publications
distributed in the forum, provided, at best, tangential support for specific personal
jurisdiction). Like in Rocke and unlike in O’Connor, the advertisements which Coates alleges
enticed her to purchase a used Ford Explorer, were “generic advertisements,” Rocke, 541 F.
App’x at 211, which did not seek to “cultivate a relationship,” id., with Coates, “solicit business
directly from,” id., Coates, or address Coates’s “particular interests,” id.5 As such, the Court
finds that Coates has not established that her claims arise out of Ford’s contacts with the
Virgin Islands. Thus, the Court concludes that it lacks personal jurisdiction over Ford with
respect to Coates’s complaint.
    C. Transfer under 28 U.S.C. § 1631
        Coates has requested that, if the Court determines that it lacks personal jurisdiction
over Ford, the Court exercise its discretion to transfer this case pursuant to 28 U.S.C. §§ 1631,
1404, and 1406 to a district where the action could have been brought, so that her claims


4 While Coates has alleged that she received a recall notice for which she brought her Ford Explorer to a Ford
dealership for repairs, she does not allege that the recall notice or the unspecified repairs were related to the
airbag explosion that she alleges caused her injuries.
5 Coates relies on Antonini v. Ford Motor Company, 2017 WL 3633287 (M.D. Pa. Aug. 23, 2017), a case with a

very similar fact pattern to this case, to support her argument that this Court has personal jurisdiction over
Ford with respect to Coates’s claims. In Antonini, Katherine Antonini, a Pennsylvania resident, purchased a used
vehicle from a third party in different forum, after which Antonini brought the vehicle to Pennsylvania.
Thereafter, Antonini was involved in an accident in Pennsylvania. Antonini brought a products liability suit
against Ford in Pennsylvania, alleging that the vehicle was not reasonably crashworthy. The Middle District of
Pennsylvania relied on Antonini’s allegations that Ford advertised heavily in Pennsylvania and that “had
[Antonini] ‘not seen [Ford's] advertisements or commercials or other marketing materials touting the safety of
Ford vehicles, and how much Ford cared/cares about safety, [she] would not have been in the subject vehicle
on the date of the accident,” id. at *3, to find that the court had personal jurisdiction over Ford. That court’s
reliance on Ford’s advertising in Pennsylvania to support the court’s exercise of personal jurisdiction over Ford
is not persuasive in light of O’Connor and Rocke.
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 19 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 19

will be preserved and adjudicated on the merits. Coates asserts that, “according to Ford, it
may only be sued in the court of its state of incorporation, Delaware, or where its principal
offices are located, Dearborn, Michigan.” See Amended Opp. to Ford Motor Co.’s Mot. to
Dismiss and Alternative Mot. to Transfer at 6, ECF No. 45; see also Mem. of Law in Support of
Mot. to Dismiss at 2, ECF No. 26 (“Ford is a Delaware corporation with its principal place of
business in Dearborn, Michigan.”). Ford has not responded to Coates’s request to transfer
this case to either Michigan or Delaware.
       Pursuant to 28 U.S.C. § 1631, if a civil action is filed in a court that “finds that there is
a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or
appeal to any other such court . . . in which the action or appeal could have been brought at
the time it was filed or noticed.” 28 U.S.C. § 1631. “[A] district court that lacks personal
jurisdiction must at least consider a transfer.” Danziger & De Llano, LLP v. Morgan Verkamp
LLC, 948 F.3d 124, 132 (3d Cir. 2020). Where a court lacks personal jurisdiction and
determines that a transfer is appropriate, the court should order the transfer and deny any
motion to dismiss for lack of personal jurisdiction as moot. See Subsalve USA Corp. v. Watson
Mfg., Inc., 462 F.3d 41, 43 (1st Cir. 2006) (“A dismissed action is a nullity, so a court desirous
of effectuating a transfer under section 1631 should not dismiss the action but, rather, after
making a finding that it lacks jurisdiction, should order transfer based on that finding.”); cf.
Herman v. Cataphora, Inc., 730 F.3d 460, 463 (5th Cir. 2013) (“The district court recognized
it was faced with a choice whether to dismiss or transfer. . . . In its order, though, the court
did both. We conclude that only one of the orders can be effective.”).
       Coates’s claims sound in products liability. The accident giving rise to this action
occurred on September 22, 2016. The statute of limitations in Michigan for such claims is
three years. See MCL 600.5805(2) (“Except as otherwise provided in this section, the period
of limitations is 3 years after the time of the death or injury for all actions to recover damages
for the death of a person or for injury to a person or property.”). The statute of limitations in
Delaware for such claims is two years. See Del. Code Ann. tit. 10, § 8119 (“No action for the
recovery of damages upon a claim for alleged personal injuries shall be brought after the
expiration of 2 years from the date upon which it is claimed that such alleged injuries were
   Case: 3:18-cv-00035-RAM-RM Document #: 62 Filed: 05/14/20 Page 20 of 20
Coates v. Ford Motor Company
Case No. 3:18-cv-0035
Memorandum Opinion
Page 20

sustained.”). Given these limitations periods, Coates would be barred from filing an action in
either Michigan or Delaware if the Court does not transfer her case pursuant to 28 U.S.C.
§ 1631. As such, the Court finds that the interests of justice demand transfer of this case. See
Schwilm v. Holbrook, 661 F.2d 12, 16 (3d Cir. 1981) (concluding that “[t]ransfer of venue
under 28 U.S.C. § 1404(a) [was] particularly appropriate” in the case at bar where “[f]ailure
to transfer would result in extinction of any claim in any forum”); cf. Danziger & De Llano,
LLP v. Morgan Verkamp LLC, 948 F.3d 124, 133 (3d Cir. 2020) (noting that “[i]f a plaintiff
may, on its own, refile its case in a proper forum, “the interests of justice” do not demand
transfer”).
       Consequently, the Court must determine whether to transfer this matter to Michigan
or Delaware, both locations in which Ford is “at home” and thus subject to general
jurisdiction. The subject Ford Explorer at issue in this matter was “designed in Michigan,
manufactured in Kentucky, and then sold by Ford to a New York dealership,” see Mem. of
Law in Support of Mot. to Dismiss at 2, ECF No. 26, and has no apparent ties to Delaware. The
accident causing Coates’s injuries occurred in the Virgin Islands. Because the claims asserted
by Coates may depend on issues relating to the design of the Ford Explorer at issue, the Court
finds it appropriate to transfer this case to Michigan, specifically, the Eastern District of
Michigan where Ford’s principal place of business is located.
                                      IV. CONCLUSION
       For the reasons set forth above, the Court concludes that it lacks personal jurisdiction
over Ford in this matter. Nevertheless, pursuant to 28 U.S.C. § 1631, the Court finds that the
interests of justice demand a transfer to a court where this action could have been brought.
As such, the Court will transfer this case to the Eastern District of Michigan and deny Ford’s
motion to dismiss at moot. An appropriate order follows.




Dated: May 14, 2020                                        s/ Robert A. Molloy_____
                                                           ROBERT A. MOLLOY
                                                           District Judge
